Citation Nr: 1611706	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a compensable disability rating for the service-connected residuals of a gunshot wound (GSW) of the left hand, manifested by periarticular osteopenia affecting the left thumb (herein also referred to as a "left thumb disability"). 

3.  Entitlement to a separate compensable disability for the service-connected residuals of a GSW of the left hand, manifested by left hand scar (herein also referred to as a "left hand scar").


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In the March 2012 rating decision, the RO denied service connection for a left shoulder disability; and granted service connection for a left hand scar, status post GSW, periarticular osteopenia, and assigned a noncompensable evaluation, effective August 31, 2010.  As reflected on the title page of this decision, the left hand issue has been separated into two distinct matters so that the Board may fully and fairly adjudicate the appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  A transcript of this hearing is of record.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected left thumb disability manifests painful motion.  

2.  The Veteran's service-connected left hand scar is not painful, unstable, or have a total area of 144 square inches. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a left thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5013, 5228 (2015). 

2.  The criteria for a separate compensable disability rating for a left hand scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   


The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial disability rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in April 2011.

The Board notes that the Veteran was afforded another a VA examination in May 2015, but he failed to report for his examination.  The Veteran contends that he had good cause for missing his VA examination.  However, as discussed further below, the Board has concluded that the Veteran's left thumb disability warrants a higher disability rating.  Furthermore, the evidence shows that the Veteran's left thumb symptoms, including by his own report, do not demonstrate any worsening that would require a new VA examination.  Therefore, the Board finds that a remand to provide for a VA examination would serve no useful purpose, and by virtue of the Veteran receiving a higher disability rating for his left thumb, he is not prejudiced.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Compensable Disability Rating Claim

The Veteran testified at his November 2015 Board hearing, that he was losing his grip and ability to control his hand.  Due to his arthritis, the Veteran said he was unable to open jars, because he lacked grip strength.  He also said it hurt on exertion and it was weak.  He no longer engaged in his hobby to work on cars.  

The Veteran does not assert that he has any symptoms associated with his left hand scar. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As discussed above, the Veteran's service-connected left thumb disability and left hand scar were originally evaluated as one disability.  To appropriately evaluate the separate manifestations of that disability, the Board has separated the Veteran's service-connected disability into two distinct disabilities: left thumb disability and left hand scar.   

The Veteran's disability has been currently evaluated as noncompensable, effective August 31, 2010, and rated analogously under Diagnostic Code 5013 for osteoporosis, with joint manifestations.  This diagnostic code instructs that it is to be rated as limitation of motion.  Limitation of motion of the hand and its individual digits are covered by Diagnostic Codes 5216 through 5230.  

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that based on the Veteran's reported symptomatology, which is discussed in detail below, Diagnostic Code 5228 provides the most appropriate diagnostic code to evaluate the Veteran's left thumb disability.  

Diagnostic Code 5228 pertains to limitation of motion of the thumb and assigns a noncompensable rating for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

For the Veteran's left hand scar, the Board notes that scars not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran underwent a VA examination in April 2011.  Currently, the Veteran reported having left thumb pain, decreased strength and stiffness.  During flare-ups, the Veteran had weakness of his grip and pain after repeated use.  Upon objective evaluation, the VA examiner found that the Veteran's scar was located on the left palm, measured 1 by 0.5 centimeters, was superficial, not painful or disfiguring, and did not limit the Veteran's motion or function.  The left hand examination revealed a decrease in strength in regards to pulling, pushing and twisting.  There was no deformity of the digits and no ankylosis.  On examination of the left hand dexterity with the thumb attempting to oppose the fingers, there was no gap between the thumb pad and his left index, left long, left ring or left little finger. There was no objective evidence of thumb pain on attempt or following repetitive use.  No additional limitation in the motion of the left thumb due to pain, fatigue, weakness, lack of endurance or incoordination was reported.  There were no abnormal findings related to the other digits.  A left hand x-ray showed that the Veteran had periarticular osteopenia.  The VA examiner diagnosed the Veteran with left hand scar status post gunshot wound, periarticular osteopenia.  The VA examiner noted that the Veteran had difficulty gripping and carrying objects with his left hand.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a compensable rating is warranted for the Veteran's service-connected left thumb disability.  Specifically, a minimum 10 percent disability rating under Diagnostic Code 5228, based on symptomatology affecting range of motion under the application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Despite the lack of objective evidence of pain during his VA examination, the Board finds that the Veteran's lay statements of experiencing left thumb pain with repeated use to be competent and credible, especially in light of the VA examiner's objective findings of decreased strength, difficulty gripping, and difficulty carrying objects with his left hand.  Upon resolution of reasonable doubt in favor of the Veteran, the Board finds that the symptoms experienced more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5228 (assigned for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers) in view of the significant weakness observed and the credible complaints of associated pain.  However, as there is no actual gap between the Veteran's thumb pad and his fingers with the attempt to oppose the fingers, a higher 20 percent evaluation is not warranted.  Indeed, the assignment of the 10 percent disability rating herein already reflects a liberal application of the applicable rating criteria favorable to the Veteran, so the next higher rating is not warranted for his left thumb disability. 

In addition, the Board finds that the Veteran's left hand scar does not warrant a separate compensable disability rating.  The Veteran's left hand scar is not painful or unstable and does not have a total area of 144 inches.  Although the Veteran's left hand, specifically his left thumb, does show some limitation in motion, the Veteran is already being compensated for such limitation with the assigned 10 percent evaluation for his left thumb disability.  To compensate the Veteran for the same manifestation under different diagnostic codes would be pyramiding.  See 38 C.F.R. § 4.114.  Therefore, the Board concludes that the Veteran's left hand scar is noncompensable.  

The Board has considered whether the Veteran's left thumb disability and left hand scar present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left thumb disability manifests symptoms of pain, stiffness, and decreased strength, which impacts his ability to grip and carry objects.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Veteran's service-connected left hand scar does not manifest any distinct symptoms that have not already been evaluated by the Veteran's left thumb disability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As such, the criteria for extraschedular consideration is not warranted.

Finally, according to Johnson  v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a 10 percent disability rating for a left thumb disability is granted.  

Entitlement to a separate compensable disability rating for a left hand scar is denied.


REMAND

The Veteran is seeking service connection for a left shoulder disability.  Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran asserts that he injured his left shoulder during active duty service.  In particular, the Veteran described an incident in March 1970 where the helicopter he was flying experienced engine failure.  Complying with usual procedures, the Veteran explained that the "chicken plate" (heavy armored vest) was thrown out the door to prevent injury upon landing.  While throwing the "chicken plate" out of the helicopter, the Veteran said that his hand was blown back by the air and his left shoulder was wrenched back.  At the time, the Veteran did not seek medical treatment, because he believed he had a simple strain.  However, the Veteran contends that his current left shoulder disability is the direct result of his in-service injury.  See October 2010 statement and November 2015 Board hearing transcript.  

In September 2011, the Veteran was afforded a VA examination to determine the etiology of his left shoulder disability.  The VA examiner found that as the Veteran's service treatment records did not document treatment for a left shoulder condition during active duty service, the Veteran's current left shoulder disability was not related to military service.  First, the VA examiner cannot rely on a lack of documented medical evidence, as the basis for its opinion, because the Veteran's complete service treatment records are unavailable for review.  See November 2011 Formal Finding Memorandum.  Moreover, the VA examiner failed to address the Veteran's lay statements regarding his in-service left shoulder injury.  The Board notes that the Veteran served as a helicopter pilot and received a Purple Heart.  As his Purple Heart denotes combat participation, the Board concludes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed Cir 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  That section however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id., citing Caluza v. Brown, 7 Vet. App 498, 507 (1995).

On remand, the Veteran should be provided another VA opinion for his claimed left shoulder disability.  The examiner should assume that the Veteran's allegations regarding the circumstances of his left shoulder injury occurred based on the combat presumption afforded by section 1154(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's left shoulder disability that are not currently of record.  

2.  Then, the AOJ should provide the Veteran's claim file to the September 2011 VA examiner, or another examiner if he is not available, and request that an addendum opinion be provided as follows:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability was incurred in or as a result of his active duty service, to include any injury associated with the reported March 1970 helicopter incident?  Why or why not?

In providing the above opinion, the examiner should assume that the March 1970 helicopter injury occurred based on the section 1154(b) combat presumption. 

The examiner shall review the claims file and medical records in conjunction with the evidence of record.  If an examination is deemed necessary to render the opinion requested, such examination shall be arranged.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remand denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


